Affirmed and Memorandum Opinion filed August 2, 2007







Affirmed
and Memorandum Opinion filed August 2, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01036-CR
____________
 
SHANNON W. HARDEN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 12
Harris County, Texas
Trial Court Cause No.
1339843
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of guilty to possession of less than two ounces of marijuana. 
In accordance with a plea bargain agreement, the trial court deferred a finding
of guilt and placed appellant on community supervision for six months.  The
State subsequently moved to adjudicate appellant=s guilt.  After a hearing, the trial
court adjudicated appellant=s guilt and on November 7, 2006, sentenced him to confinement
for 180 days in the Harris County Jail.  Appellant filed a timely, written
notice of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
2, 2007.
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore. 
Do Not Publish C Tex. R. App. P.
47.2(b).